Citation Nr: 0018376	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-04 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July and September 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The symptomatology associated with the veteran's PTSD is 
productive of total occupational impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The record shows that the RO originally granted service 
connection for PTSD in a June 1996 rating decision and 
assigned a 30 percent disability evaluation effective from 
February 1995.  In a February 1999 rating decision, the 
assigned evaluation was increased to 50 percent effective 
from March 1997.

VA clinical records show that the veteran resided in the 
domiciliary of the PTSD substance abuse unit from January 
1996 to August 1997.  Counseling notes from May through July 
1997 disclose that the veteran received addiction therapy.  
It was observed that he was progressing with GED studies, was 
establishing a relationship with his daughter, and attended 
support groups and church.  The discharge summary stated that 
the veteran had acquired numerous skills to cope with 
sobriety, PTSD, and stress.  It was recommended that he 
continue with anger management and sobriety maintenance, and 
that he continue with outpatient therapy, complete his GED, 
and perform volunteer work.  It was not recommended that he 
pursue full-time employment at present.

VA outpatient records show that the veteran attended 
individual therapy and group psychotherapy from September 
1997 through December 1998.  Group sessions focused on anger 
management, and the veteran was treated for PTSD and drug 
dependence.  The veteran relapsed on cocaine several times.  
He lived with his brother, and had relationship problems with 
his brother and daughter.  However, he had a steady 
relationship with a girlfriend.  In January and February 
1998, the veteran exhibited severe problems with 
irritability, paranoia, intrusive memories, and poor sleep 
with multiple nightmares.  In July 1998, an outpatient 
treatment plan identified the veteran's symptoms as including 
recurrent distressing dreams, avoidance of thoughts or 
activities associated with the trauma, detachment from 
others, sleep disturbance, irritability, poor concentration, 
and anxiety.

A March 1998 letter from the veteran's VA counselor, Brenda 
Doherty, and VA psychiatrist, Peter Fore, M.D., stated that 
the veteran remained chronically symptomatic, as well as 
socially and industrially impaired, and that he could not 
seek or maintain employment.  A March 1998 letter from a VA 
social worker, Susan Marcus, and another VA psychiatrist, 
Joan Anzia, M.D., stated that the veteran was resuming Day 
Hospital treatment for PTSD symptoms that had worsened.  He 
had severe flashbacks, nightmares, isolation, and depression 
with suicidal and homicidal ideation.  They opined that he 
was very vulnerable to stress and was not employable.

During a VA examination in October 1998, the veteran reported 
that he attended a weekly PTSD program and that he was on 
medication.  He complained of nightmares, sleep disturbance, 
flashbacks, frequent violent thoughts of killing people, and 
social isolation.  Upon examination, the veteran was 
oriented, with unimpaired memory and speech.  He appeared 
irritable, with a constricted affect and depressed mood.  He 
described past homicidal and suicidal thoughts, as well as 
paranoia and auditory hallucinations.  He was assessed with 
PTSD and assigned a Global Assessment of Functioning (GAF) 
score of 45.

The veteran's PTSD has been assigned a 50 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).  A 50 percent evaluation requires symptomatology 
which causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411 (1999).

Based upon the aforementioned evidence, the Board finds that 
the veteran's PTSD symptomatology has caused total 
occupational impairment and has rendered him unemployable.  
Two VA psychiatrists have determined that the veteran cannot 
acquire or maintain employment and the GAF score assigned by 
the VA examiner represents a serious impairment of 
functioning.  Furthermore, the veteran has spent a 
substantial amount of time in residential treatment programs 
and it is questionable whether he can maintain interpersonal 
relationships without the structure and support of treatment 
programs.  His symptoms include auditory hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, and extreme irritability.

The Board acknowledges that the veteran also engages in 
substance abuse; however, this chemical dependence has not 
been clinically differentiated from the veteran's PTSD 
symptomatology and, in fact, appears to be exacerbated by 
such symptomatology.  Accordingly, the Board must grant the 
veteran the benefit of the doubt and conclude that the 
criteria for a 100 percent disability evaluation have been 
met.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 100 percent evaluation for PTSD is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

